Howell, J.
The city of New Orleans has appealed from a judgment dissolving an injunction restraining the seizure and sale of certain lots of ground seized under execution in favor of defendants.
Since the appeal was taken the Legislature has enacted a law prohibiting the issuance of writs of fieri facias against the city, and providing another method for satisfying moneyed judgments against said corporation. Under this law the injunction must be maintained.
It is therefore ordered that the judgment appealed from be reversed and the injunction herein perpetuated with costs in both courts.